DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-20 been renumbered 15-18 since claims 14-15 not presented with original claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christy et al. US 2015/0052022.


In regarding to claim 1 Christy teaches:
1. A system for facilitating review of proposed services for a vehicle, the system comprising: 
a network; 
[0034] Communications circuitry 110 can include any suitable communications circuitry operative to connect to a communications network and to transmit communications (e.g., voice or data) from electronic device 100 to other devices within the communications network. Communications circuitry 110 can be operative to interface with the communications network using any suitable communications protocol such as, for example, Wi-Fi (e.g., a 802.11 protocol), Bluetooth.TM., radio frequency systems (e.g., 900 MHz, 1.4 GHz, and 5.6 GHz communication systems), infrared, GSM, GSM plus EDGE, CDMA, quadband, and other cellular protocols, VOIP, or any other suitable protocol.
Christy, 0034-035, emphasis added

a first device having a service provider application, the first device coupled to the network; 
[0038] Fig.2 illustrates one embodiment of an electronic device, generally designated 200, that has a software program 150 stored therein (see FIG. 1) that provides a means for a component lookup such as an automotive part. The software program 150 may be downloadable into the electronic devices 100, 200. The electronic device 200 includes a display or screen 202 and input mechanism 204. While the input mechanism 204 is illustrated as a button, it is not limited thereto. The software 150 may include introductory instructions (not shown) that direct the I/O circuitry 108 (shown in FIG. 1) to display the manufacturer's name 208 so the user knows the source of the information to be returned and displayed during the component lookup. Optionally, the display may also include a trademark or brand name 210 for the service provided.
[0039] As schematically illustrated in FIG. 5, the software 150 may include a plurality of instructions 152, 154, 156, 158, and 162 and an access code that enable the systems within electronic device 200 to interact with a user such that the user can look up vehicle part information specific to one vehicle part manufacturer by accessing the contents of that particular vehicle part manufacturer's database 180. The information stored in the database is a compilation of data and information that coordinates vehicle parts to the vehicles they are operable in, what competitor's part it is a replacement for, and for each vehicle part information regarding how to maintain the part, a description thereof, a picture thereof, its part number and/or name, instructions regarding installation, a video regarding installation, a video describing the part, a brochure about the part, a specification sheet, availability of the vehicle part including retail locations, pricing, manuals, direct customer pricing, and/or ordering instructions. This data and information is valuable to the vehicle part manufacturer and is not available to the general public. Accordingly, the database is a restricted access database.
Christy, 0034-0035, 0038-0039, 0060 and figs. 1-2, emphasis added


a second device having a customer application, the second device coupled to the network; 
[0042] As part of accessing the restricted access database 180, the software 150, referring again to FIG. 5, includes a first instruction 152 executable by the electronic device 200 (typically through the I/O circuitry 108 (FIG. 1)) to provide a user a display 212, for example as shown in Fig. 3, from which he/she may select a means for a vehicle part lookup 214 from the restricted access database 180. The software 150 includes a second instruction 154 executable by the electronic device 200 (typically through the communications circuitry 110 (FIG. 1)) to export the access code 156 from memory 106 (FIG. 1) and any information proved in response to the selection of the means for the vehicle part lookup 214 to an external source 178. The third instruction 156 of the software 150 is executable by the electronic device 200 to import data from the restricted access database 180 about a vehicle part found during the user selected vehicle part lookup. The fourth instruction 158 is executable by the electronic device to display the data returned from the restricted access database 180 on screen 202 of the electronic device 200.
Christy, 0042 and figs. 3-4a-b, emphasis added


wherein the service provider application allows a service provider to capture video information documenting proposed services to be provided; 
[0055] The information stored in the restricted access database and retrievable in response to a VIN includes one or more of photographs, video, documents, audio recordings, individual data points, and combinations thereof, including the example types of information disclosed above, for components associated with the VIN. The database may also include any other types of information discussed above.
Christy, 0055-0056, emphasis added


wherein the customer application displays the video information regarding the proposed services to be provided; 
[0056] The communication circuitry 110 (FIGS. 1 and 5) sends the VIN to a decoder 182 external to the electronic device to decode the VIN into one or more of the make, model, year, type and engine of the vehicle (referred to as "vehicle identification information"), receives the vehicle identification information from the decoder 182, and the information processor displays said vehicle identification information along with a prompt for the user of the electronic device to verify the correctness thereof. Then, in response to a favorable response to the prompt to verify the correctness of the vehicle identification information, the information processor instructs the communication circuitry to send the vehicle identification information to the restricted access database to retrieve component information relative thereto. The component information is then received by the electronic device, more specifically the communications circuitry, and is displayed on the screen for the user. The component information typically includes one or more of part numbers, part names, and images of the part.
Christy, 0055-0056, emphasis added


and wherein the customer application permits a customer to contact the user in response to the proposed services.
[0058] In one embodiment, the electronic device 100 is a point-of-sale (POS) device equipped with a component lookup software 150 and a VIN input device 112 discussed above (see FIG. 1). The point-of-sale device operates similarly to the electronic devices described above. The difference is the intended user. Here, the user is meant to be a retail establishment, such as an automotive parts store (in particular, its employees) or a distributor. In response to any of the means for component lookup discussed above, the information sent to the POS device from the restricted access database or password protected server (described in detail below) can include the availability of the component from the component manufacturer (i.e., how many parts are in stock and date parts could ship), the particular retailer's or distributor's price for the component, and an option to place an order. Additionally, if the component manufacturer does not have the component in stock, the database may send information to the electronic device regarding other distributors or retailers that may have the component in their inventories, along with their contact information.
Christy, 0055-0058, emphasis added

In regarding to claim 2 Christy teaches:
2. The system of claim 1 that further comprises a database coupled to the network, wherein the database comprises customer information and vehicle information.
[0056] The communication circuitry 110 (FIGS. 1 and 5) sends the VIN to a decoder 182 external to the electronic device to decode the VIN into one or more of the make, model, year, type and engine of the vehicle (referred to as "vehicle identification information"), receives the vehicle identification information from the decoder 182, and the information processor displays said vehicle identification information along with a prompt for the user of the electronic device to verify the correctness thereof. Then, in response to a favorable response to the prompt to verify the correctness of the vehicle identification information, the information processor instructs the communication circuitry to send the vehicle identification information to the restricted access database to retrieve component information relative thereto. The component information is then received by the electronic device, more specifically the communications circuitry, and is displayed on the screen for the user. The component information typically includes one or more of part numbers, part names, and images of the part.
Christy, 0055-0056, emphasis added


In regarding to claim 3 Christy teaches:
3.  The system of claim 2, wherein the system further comprises a server and the database is resident on the server.
Christy, 0055-0056,


In regarding to claim 4 Christy teaches:
4.  The system of claim 2, wherein customer information comprises customer contact information.
[0058] In one embodiment, the electronic device 100 is a point-of-sale (POS) device equipped with a component lookup software 150 and a VIN input device 112 discussed above (see FIG. 1). The point-of-sale device operates similarly to the electronic devices described above. The difference is the intended user. Here, the user is meant to be a retail establishment, such as an automotive parts store (in particular, its employees) or a distributor. In response to any of the means for component lookup discussed above, the information sent to the POS device from the restricted access database or password protected server (described in detail below) can include the availability of the component from the component manufacturer (i.e., how many parts are in stock and date parts could ship), the particular retailer's or distributor's price for the component, and an option to place an order. Additionally, if the component manufacturer does not have the component in stock, the database may send information to the electronic device regarding other distributors or retailers that may have the component in their inventories, along with their contact information.
Christy, 0055-0058, emphasis added


In regarding to claim 5 Christy teaches:
5.  The system of claim 2, wherein customer information comprises a vehicle identification number.
Christy, 0055-0058

In regarding to claim 6 Christy teaches:
6.  The system of claim 1 that further comprises a streaming server coupled to the network.
Christy, 0055-0058

In regarding to claim 7 Christy teaches:
7.  The system of claim 6, wherein the streaming server comprises a profile page.
Christy, 0007, 0013, 0052-0053


In regarding to claim 8 Christy teaches:
8.  The system of claim 7, wherein the streaming server comprises a streaming server application.
Christy, 0055-0058


In regarding to claim 9 Christy teaches:
9.  The system of claim 8, wherein the streaming server application determines a communication bandwidth of the network.
Christy, 0034-0035


In regarding to claim 10 Christy teaches:
10.  The system of claim 9, wherein the streaming server application determines an operating system used on the second device.
Christy, 0026

In regarding to claim 11 Christy teaches:
11.  The system of claim 10, wherein the streaming server application compresses the video information.
Christy, 0055-0056



In regarding to claim 12 Christy teaches:
12.  The system of claim 11, wherein the streaming server application further causes the compressed video information to be transmitted to the second device.
Christy, 0055-0056

In regarding to claim 13 Christy teaches:
13.  The system of claim 1 that further comprises a third device comprising a warranty provider application.
Christy, 0054

In regarding to claim 14 Christy teaches:
14.  The system of claim 1, wherein the provider application sends a coupon to the customer application.
Christy, 0055-0058


In regarding to claim 15 Christy teaches:
15.  The system of claim 1, wherein the customer application receives a notification when the video information is ready to be viewed on the second device.
Christy, 0055-0058


In regarding to claim 16 Christy teaches:
16.  The system of claim 17 that further comprises the customer accepting one or more proposed services by touching an icon button displayed by the customer application on the second device.
Christy, 0055-0058


In regarding to claim 17 Christy teaches:
17.  The system of claim 6, wherein the streaming server identifies an operating system of the second device and formats compressed video information according to the operating system of the second device.
Christy, 0026, 0029


In regarding to claim 18 Christy teaches:
18.  The system of claim 19, wherein the streaming server determines a bandwidth of communication between the steaming server and the second device, and the bandwidth is used in the determination of the format of the compressed video information.
Christy, 0046

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481